 



Exhibit 10.1
(QUIKSILVER LOGO) [a29287a2928700.gif]
April 12, 2007
PERSONAL AND CONFIDENTIAL
Mr. Joseph Scirocco
c/o Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649
Re: Employment at Quiksilver, Inc.
Dear Joe:
     This letter (“Agreement”) will confirm our understanding and agreement
regarding your employment with Quiksilver, Inc. (“Quiksilver” or the “Company”),
commencing Monday, April 16, 2007. This Agreement completely supersedes and
replaces any existing or previous oral or written understandings or agreements,
express or implied, between you and the Company regarding your employment,
including without limitation the Letter of Intent provided to you earlier this
month.

  1.   Position; Exclusivity. The Company hereby agrees to employ you as its
Executive Vice President and Chief Financial Officer, reporting to the President
or Chief Executive Officer. During your employment with Quiksilver, you will
devote your full professional and business time, interest, abilities and
energies to the Company and will not render any services to any other person or
entity, whether for compensation or otherwise, or engage in any business
activities competitive with or adverse to the Company’s business or welfare,
whether alone, as an employee, as a partner, as a member, or as a shareholder,
officer or director of any other corporation, or as a trustee, fiduciary or in
any other similar representative capacity of any other entity without the prior
written consent of the President or Chief Executive Officer.     2.   Base
Salary. Your base salary will be $45,833.33 per month ($550,000 on an annualized
basis), less applicable withholdings and deductions, paid on the Company’s
regular payroll dates. Your salary will be reviewed at the time management
salaries are reviewed periodically and may be adjusted (but not below $45,833.33
per month) at the Company’s discretion in light of the Company’s performance,
your performance, market conditions and other factors deemed relevant by the
Company.

-1-



--------------------------------------------------------------------------------



 



  3.   Bonus. For the fiscal year ending October 31, 2007, and each fiscal year
thereafter, you shall be eligible to receive a discretionary bonus under the
terms approved by the Board of Directors for such bonus on the same basis as
other comparable executives of the Company. Any such bonus shall be paid within
thirty (30) days following the date the Company publicly releases its annual
audited financial statements (the “Bonus Payment Date”). In the event that your
employment with the Company terminates prior to the end of the applicable fiscal
year, your eligibility to receive a pro rata portion of the bonus is governed by
Paragraph 9 below. Any bonus payments shall be less applicable withholdings and
deductions.     4.   Vacation. Since Quiksilver does not have a vacation policy
for executives of your level, no vacation days will be treated as earned or
accrued.     5.   Health and Disability Insurance. You (and any eligible
dependents you elect) will be covered by the Company’s group health insurance
programs on the same terms and conditions applicable to comparable employees.
You will also be covered by the long-term disability plan for senior executives
on the same terms and conditions applicable to comparable employees. The Company
reserves the right to change, modify, or eliminate such coverages in its
discretion.     6.   Clothing Allowance. You will be provided a clothing
allowance of $4,000 per year at the Company’s wholesale prices.     7.   Stock
Options. You shall become and continue to be a participant in Quiksilver’s Stock
Incentive Plan, or any successor equity plan. The amount and terms of any
restricted stock, stock options, stock appreciation rights or other interests to
be granted to you will be determined by the Board of Directors in its discretion
and covered in separate agreements, but shall be substantially similar to those
granted to other senior executives of Quiksilver of equivalent level. Stock
options granted to you after the date hereof through the termination of your
employment shall provide that if you are terminated by the Company without Cause
(as hereinafter defined), as a result of your death or permanent disability, or
you terminate your employment for Good Reason (as hereinafter defined), any such
options outstanding will automatically vest in full on an accelerated basis so
that the options will immediately prior to such termination become exercisable
for all option shares and remain exercisable until the earlier to occur of
(i) the first anniversary of such termination, (ii) the end of the option term,
or (iii) termination pursuant to other provisions of the applicable option plan
or agreement (e.g., a corporate transaction).     8.   Life Insurance. The
Company will pay the premium on a term life insurance policy on your life with a
company and policy of our choice, and a beneficiary of your choice, in the face
amount determined by the Company of not less than $2,000,000. Our obligation to
obtain and maintain this insurance is contingent upon your establishing and
maintaining insurability, and we are not required to pay premiums for such a
policy in excess of $5,000 annually.

-2-



--------------------------------------------------------------------------------



 



  9.   Unspecified Term; At Will Employment; Termination

(a) Notwithstanding anything to the contrary in this Agreement, express or
implied, your employment is for an unspecified term and either you or Quiksilver
may terminate your employment at will and with or without Cause (as defined
below) or notice at any time for any reason; provided, however, that you agree
to provide the Company with thirty (30) days advance written notice of your
resignation (during which time the Company may elect, in its discretion, to
relieve you of all duties and responsibilities). This at-will aspect of your
employment relationship can only be changed by an individualized written
agreement signed by both you and an authorized officer of the Company.
(b) The Company may also terminate your employment immediately, without notice,
for Cause, which shall include, but not be limited to, (i) your death, (ii) your
permanent disability which renders you unable to perform your duties and
responsibilities for a period in excess of three consecutive months,
(iii) willful misconduct in the performance of your duties, (iv) commission of a
felony or violation of law involving moral turpitude or dishonesty,
(v) self-dealing, (vi) willful breach of duty, (vii) habitual neglect of duty,
or (viii) a material breach by you of your obligations under this Agreement. If
the Company terminates your employment for Cause, or you terminate your
employment other than for Good Reason (as defined below), you (or your estate or
beneficiaries in the case of your death) shall receive your base salary and
other benefits earned and accrued prior to the termination of your employment
and, in the case of a termination pursuant to subparagraphs (i) or (ii) only, a
pro rata portion of your bonus, if any, as provided in Paragraph 3 for the
fiscal year in which such termination occurs, less applicable withholdings and
deductions, and you shall have no further rights to any other compensation or
benefits hereunder on or after the termination of your employment.
(c) If Quiksilver elects to terminate your employment without Cause, or if you
terminate your employment with the Company for Good Reason within six (6) months
of the action constituting Good Reason, the Company will (i) pay the full amount
of any unpaid discretionary bonus from the preceding fiscal year, if any,
(ii) continue to pay your base salary (but not any employment benefits) on its
regular payroll dates for a period of eighteen (18) months, (iii) pay you a pro
rata portion of a bonus adopted pursuant to Paragraph 3, if any, for the fiscal
year in which such termination occurs, less applicable withholdings and
deductions, and (iv) pay you an amount equal to two (2) times the average annual
bonus earned by you pursuant to Paragraph 3 during the two (2) most recently
completed fiscal years of the Company, payable over an eighteen (18)

-3-



--------------------------------------------------------------------------------



 



month period following termination in equal installments on the Company’s
regular payroll dates, less applicable withholdings and deductions.
Notwithstanding the foregoing, if such termination without Cause or for Good
Reason occurs within twelve (12) months immediately following a Change of
Control (as defined in Addendum “A”), the Company will instead (i) continue to
pay your base salary (but not any employment benefits) on its regular payroll
dates for a period of twenty-four (24) months, (ii) pay you a pro rata portion
of a bonus, if any, for the fiscal year in which such termination occurs, less
applicable withholdings and deductions, and (iii) pay you an amount equal to two
(2) times the average annual bonus earned by you pursuant to Paragraph 3 during
the two (2) most recently completed fiscal years of the Company, payable over a
twenty-four (24) month period following termination in equal installments on the
Company’s regular payroll dates, less applicable withholdings and deductions. In
order for you to be eligible to receive the payments specified in this
Paragraph 9(c), you must execute a general release of claims in a form
reasonably acceptable to the Company. You shall have no further rights to any
other compensation or benefits hereunder on or after the termination of your
employment. You shall not have a duty to seek substitute employment, and the
Company shall not have the right to offset any compensation due you against any
compensation or income received by you after the date of such termination.
“Good Reason” for you to terminate employment means a voluntary termination as a
result of (i) the assignment to you of duties materially inconsistent with your
position as set forth above without your consent, (ii) a material change in your
reporting level from that set forth in this Agreement without your consent,
(iii) a material diminution of your authority without your consent, (iv) a
material breach by the Company of its obligations under this Agreement, (v) a
failure by the Company to obtain from any successor, before the succession takes
place, an agreement to assume and perform the obligations contained in this
Agreement, or (vi) the Company requiring you to be based (other than
temporarily) at any office or location outside of the Southern California area
without your consent. Notwithstanding the foregoing, Good Reason shall not exist
unless you provide the Company notice of termination on account thereof and, if
such event or condition is curable, the Company fails to cure such event or
condition within thirty (30) days of such notice.
(d) In the event that any payment or benefit received or to be received by you
(collectively, the “Payments”) would constitute a parachute payment within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), then the following limitation shall apply:

-4-



--------------------------------------------------------------------------------



 



The aggregate present value of those Payments shall be limited in amount to the
greater of the following dollar amounts (the “Benefit Limit”):
(i) 2.99 times your Average Compensation (as defined below), or
(ii) the amount which yields you the greatest after-tax amount of Payments under
this Agreement after taking into account any excise tax imposed under Code
Section 4999 on those Payments.
The present value of the Payments will be measured as of the date of the Change
in Control and determined in accordance with the provisions of Code
Section 280G(d)(4).
Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years completed immediately prior to the calendar year in
which the Change in Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in Average Compensation.
(e) Notwithstanding the foregoing, to the extent the Company reasonably
determines that any payment or benefit under this Agreement is subject to
Section 409A of the Code, such payment or benefit shall be made at such times
and in such forms as the Company reasonably determines are required to comply
with Code Section 409A (including, without limitation, in the case of a
“specified employee” within the meaning of Code Section 409A, any payments that
would otherwise be made during the six-month period following separation of
service will be paid in a lump sum after the end of the six-month period) and
the Treasury Regulations and the transitional relief thereunder; provided,
however, that in no event will the Company be required to provide you with any
additional payment or benefit in the event that any of your payments or benefits
trigger additional income tax under Code Section 409A or in the event that the
Company changes the time or form of your payments or benefits in accordance with
this paragraph.

  10.   Trade Secrets; Confidential and/or Proprietary Information. The Company
owns certain trade secrets and other confidential and/or proprietary information
which constitute valuable property rights, which it has developed through a
substantial expenditure of time and money, which are and will continue to be
utilized in the Company’s business and which are not generally known in the
trade. This proprietary information includes the list of names of the customers
and suppliers of Quiksilver, and other particularized information concerning the
products, finances, processes, material preferences, fabrics, designs, material
sources, pricing information, production schedules, sales and marketing
strategies, sales commission formulae, merchandising strategies, order forms and
other types of

-5-



--------------------------------------------------------------------------------



 



      proprietary information relating to our products, customers and suppliers.
You agree that you will not disclose and will keep strictly secret and
confidential all trade secrets and proprietary information of the Company,
including, but not limited to, those items specifically mentioned above.     11.
  Expense Reimbursement. The Company will reimburse you for documented
reasonable and necessary business expenses incurred by you while engaged in
business activities for the Company’s benefit on such terms and conditions as
shall be generally available to other executives of the Company.     12.  
Compliance With Business Policies. You will devote your full business time and
attention to Quiksilver and will not be involved in other business ventures
without written authorization from the Company’s Board of Directors. You will be
required to observe the Company’s personnel and business policies and procedures
as they are in effect from time to time. In the event of any conflicts, the
terms of this Agreement will control.     13.   Entire Agreement. This
Agreement, its addenda, and any stock option, restricted stock, stock
appreciation rights or other similar agreements the Company may enter into with
you contain the entire integrated agreement between us regarding these issues,
and no modification or amendment to this Agreement will be valid unless set
forth in writing and signed by both you and an authorized officer of the
Company.     14.   Arbitration as Exclusive Remedy. To the fullest extent
allowed by law, any controversy, claim or dispute between you and the Company
(and/or any of its affiliates, owners, shareholders, directors, officers,
employees, volunteers or agents) relating to or arising out of your employment
or the cessation of that employment will be submitted to final and binding
arbitration in Orange County, California, for determination in accordance with
the American Arbitration Association’s (“AAA”) Employment Arbitration Rules, as
the exclusive remedy for such controversy, claim or dispute. In any such
arbitration, the parties may conduct discovery to the same extent as would be
permitted in a court of law. The arbitrator shall issue a written decision, and
shall have full authority to award all remedies which would be available in
court. The Company shall pay the arbitrator’s fees and any AAA administrative
expenses. Any judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Possible disputes covered by
the above include (but are not limited to) unpaid wages, breach of contract,
torts, violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the California Labor Code and any other statutes or laws relating to an
employee’s relationship with his/her employer, regardless of whether such
dispute is initiated by the employee or the Company. Thus, this bilateral
arbitration agreement fully

-6-



--------------------------------------------------------------------------------



 



      applies to any and all claims that the Company may have against you,
including (but not limited to) claims for misappropriation of Company property,
disclosure of proprietary information or trade secrets, interference with
contract, trade libel, gross negligence, or any other claim for alleged wrongful
conduct or breach of the duty of loyalty. Nevertheless, claims for workers’
compensation benefits or unemployment insurance, those arising under the
National Labor Relations Act, and any other claims where mandatory arbitration
is prohibited by law, are not covered by this arbitration agreement, and such
claims may be presented by either the Company or you to the appropriate court or
government agency. BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH YOU
AND THE COMPANY GIVE UP ALL RIGHTS TO TRIAL BY JURY. This mutual arbitration
agreement is to be construed as broadly as is permissible under applicable law.
    15.   Successors and Assigns. This Agreement will be assignable by the
Company to any successor or to any other company owned or controlled by the
Company, and will be binding upon any successor to the business of the Company,
whether direct or indirect, by purchase of securities, merger, consolidation,
purchase of all or substantially all of the assets of the Company or otherwise.

Please sign, date and return the enclosed copy of this letter to me for our
files to acknowledge your agreement with the above.

            Very truly yours,


          Charles S. Exon     Executive Vice President, Business & Legal    
Affairs, Secretary and General Counsel                      

Enclosure
ACKNOWLEDGED AND AGREED:
———————————————
Joseph Scirocco
———————————————
          Dated

-7-



--------------------------------------------------------------------------------



 



ADDENDUM A
DEFINITION OF CHANGE IN CONTROL
     “Change in Control” means the occurrence of one or more of the following
events: (i) any corporation, partnership, person, other entity, or group (as
defined in Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”) acquires shares of capital stock of the Company
representing more than 50% of the total number of shares of capital stock that
may be voted for the election of directors of the Company, (ii) a merger,
consolidation, or other business combination of the Company with or into another
Person is consummated, or all or substantially all of the assets of the Company
are acquired by another Person, as a result of which the stockholders of the
Company immediately prior to the consummation of such transaction own,
immediately after consummation of such transaction equity securities possessing
less than 50% of the voting power of the surviving or acquiring Person (or any
Person in control of the surviving or acquiring Person, the equity securities of
which are issued or transferred in such transaction), or (iii) the stockholders
of the Company approve a plan of complete liquidation, dissolution or winding up
of the Company.

-Addendim A-